NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 26, 2020*
                                Decided May 4, 2020

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge


No. 19-1434

MARIA M. ROSAS,                                Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 18 C 5340

ADVOCATE CHRIST MEDICAL                        Gary Feinerman,
CENTER, et al.,                                Judge.
    Defendants-Appellees.

                                      ORDER

       Maria Rosas contends that a state agency and others wrongfully institutionalized
her ten years ago. The district court correctly ruled that the agency is not a “person”
subject to suit and the two-year statute of limitations blocks her claims, so we affirm.


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1434                                                                          Page 2



       This case concerns Rosas’s two mental health institutionalizations—one in 2009
and another in 2010. (In reviewing her claims, we accept as true her well-pleaded
allegations and draw all reasonable inferences in her favor. See, e.g., Anicich v. Home
Depot U.S.A., Inc., 852 F.3d 643, 648 (7th Cir. 2017)). She alleges that in 2009, a neighbor
reported to the Chicago police that she had been revving her car engine and throwing
rocks at cars and houses. Police arrived and found Rosas in her car, revving the engine,
and refusing to leave. Rosas says she was merely trying to warm her car and that when
police arrived she feared for her safety and did not want to get out. She denies that she
was throwing rocks.

       Her first hospitalization occurred next. The police transported Rosas to a medical
center, where a doctor diagnosed her with “acute onset psychosis” and “delusional
behavior.” Rosas was soon transferred to the Madden Mental Health Center, a state
psychiatric hospital. She objected to staying there and told staff that she wanted to go
home. Medical staff mistreated and over-medicated her, she also alleges. Madden
discharged Rosas the next month.

        Rosas’s second hospitalization occurred the following year after a similar
trajectory. Rosas was seen vandalizing cars at an automotive body shop. When she
returned to that shop a few days later, the owner called the police. The police officer
reported (falsely, Rosas alleges) that she admitted to having mental health issues. She
was taken to a hospital briefly, and then, as in 2009, to Madden. There, she refused to
sign a “consent for services” but remained there for a week. Rosas alleges that, because
of a “conspiracy” to commit her without justification, her experience at Madden
exacerbated her depression and “heightened [her] fear of doctors.”

        Six years later, in 2016, Rosas (with her daughter’s help) began investigating her
hospitalizations to prepare for this lawsuit. She received her medical and police records
in 2017 and sued the next year. Invoking 42 U.S.C. §§ 1983, 1985, and 1986, Rosas alleges
that police officers, along with other “known and unknown” co-conspirators, agreed to
“exaggerate and fabricate allegations against her and thereby deprive her of her
constitutional rights.” She further alleges that the staff at the hospitals failed to prevent
this abuse. At the outset of the suit, Rosas asked the district court to recruit counsel. She
listed 26 calls that she made to lawyers, and their responses. Her submission showed
that she did not follow-up on the responses. For instance, Legal Aid Chicago invited her
to attend one of its walk-in clinics, but she did not; after Loevy & Loevy said that it did
not have native Spanish speakers, she did not tell the firm that she speaks some English;
No. 19-1434                                                                           Page 3

and after Miner, Barnhill & Galland said that it would call her back, she did not seek a
return call. The court denied her motion to recruit counsel, concluding that Rosas had
not shown an inability to afford counsel or a reasonable effort to obtain counsel on her
own.

        The district court later granted defendants’ motions to dismiss. It ruled that
Madden Health Center was part of a state agency (the Illinois Department of Human
Services), and thus was not a “person” under 42 U.S.C. §§ 1983, 1985, or 1986. Will v.
Michigan Dept. of State Police, 491 U.S. 58, 71. The claims against the other defendants
could not proceed, the court explained, because the statute of limitations blocked them.
The statute of limitations for claims under § 1986, which is set forth in the statute itself,
is one year; the limitations period for §§ 1983 and 1985 claims, borrowed from Illinois
law, is two years. See Lewis v. City of Chicago, 914 F.3d 472, 477 (7th Cir. 2019) (§ 1983);
Small v. Chao, 398 F.3d 894, 898 (7th Cir. 2005) (§ 1985). The court rejected Rosas’s tolling
argument: she argued that, until she obtained her medical records in 2017, she did not
know the cause of her injuries. The court explained that Rosas did not need those
records to know the cause of her injuries, and in any case she had not offered a reason
why she could not have obtained them earlier.

        On appeal, Rosas first argues that the district court abused its discretion when
denying her motion to recruit counsel, but we disagree. Rosas asked for counsel before
the defendants had been served. Until defendants have responded to a complaint, the
district court faces “the difficulty of accurately evaluating the need for counsel.” Mapes
v. Indiana, 932 F.3d 968, 971–72 (7th Cir. 2019). Furthermore, “[a] litigant’s good faith …
effort to obtain counsel is a necessary condition to the provision of judicial assistance to
recruit a lawyer.” Pickett v. Chi. Transit Auth., 930 F.3d 869, 871 (7th Cir. 2019);
see also Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc). The district court here
reasonably concluded that Rosas failed to show that she made such an effort because
she did not follow up on any of her calls, including the potentially promising leads.

        Without disputing that the longest limitations period is two years, Rosas next
argues that the limitations period should be equitably tolled for two reasons. Both are
unavailing. First, she contends that, because of her mental illness, she could not
“manage … her estate” (the standard for disability under Illinois’s guardianship statute,
5 ILCS 70/1.06), and she did not know that she could sue until 2018. But she did not
raise this argument in the district court, so she has forfeited the contention. See Scheidler
v. Indiana, 914 F.3d 535, 540, 544 (7th Cir. 2019).
No. 19-1434                                                                            Page 4

        Second, she argues that she did not discover her injuries until 2017—when she
(with her daughter’s help) obtained her records. But a claim accrues “when a plaintiff
knows the fact and the cause of an injury.” Amin Ijbara Equity Corp. v. Vill. of Oak Lawn,
860 F.3d 489, 493 (7th Cir. 2017). And Rosas alleges in her complaint that she knew in
2009 and 2010 that Madden and its staff had civilly confined her without adequate
justification. Thus, Rosas did not need to obtain any records to know of her alleged
injury in 2010, which means that the two-year limitations period ended by 2012.
Moreover, even if she needed those records to learn the identities of defendants, she
and her daughter did not begin to ask for them until more than six years after 2010, by
which time the limitations period had already ended four years earlier. And she did not
present to the district court a reason why she or her daughter was prevented from
seeking those records earlier. See Rosado v. Gonzalez, 832 F.3d 714, 716–17 (7th Cir. 2016).
Finally, any asserted ignorance of the legal significance of what she knew back in 2010
does not justify equitably tolling the statute of limitations. See Tobey v. Chibucos, 890 F.3d
634, 646 (7th Cir. 2018). Thus, the claims are time-barred. See Amin Ijbara Equity Corp.,
860 F.3d at 493; Brooks v. Ross, 578 F.3d 574, 579 (7th Cir. 2009) (statute-of-limitations
defense blocks a claim where “the relevant dates are set forth unambiguously in the
complaint”). In addition, in her reply brief, Rosas argues for the first time that she was
in fact still disabled until 2017, but she forfeited that point by failing to raise it earlier.

       Rosas does not challenge the district court’s conclusion that Madden is not a
“person” capable of being sued under §§ 1983, 1985, or 1986, so we need not address
that part of the court’s order.

                                                                                  AFFIRMED